    Case: 1:20-cv-07519 Document #: 17 Filed: 06/11/21 Page 1 of 2 PageID #:118




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NOTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MARY SHERRELL,                                  )
                                                )
                       Plaintiff,               )
                                                )
               v.                               )    No. 1:20-cv-07519
                                                )    Judge Matthew F. Kennelly
SUN LIFE ASSURANCE COMPANY                      )
OF CANADA,                                      )
                                                )
                       Defendant.               )

                        PLAINTIFF’S MOTION FOR ENTRY OF
                      JUDGMENT PURSUANT TO FED. R. CIV. P. 52

       Now comes the Plaintiff, Mary Sherrell, by her attorneys, Mark D. DeBofsky and

DeBofsky Sherman Casciari Reynolds, P.C., and hereby moves, pursuant to Fed. R. Civ. P. 52, for

judgment in her favor and against the Defendant Sun Life Assurance Company of Canada based

on the ERISA claim record compiled in this matter. A memorandum of law and separate statement

of facts are being simultaneously filed in support of this motion.

       WHEREFORE, Plaintiff prays that the Court grant Plaintiff’s Motion for the Entry of

Judgment.


                                                             /s/ Mark D. DeBofsky
                                                             ___________________________
                                                             Mark D. DeBofsky
                                                             Attorneys for Plaintiff


Mark D. DeBofsky
DeBofsky Sherman Casciari Reynolds, P.C.
150 N. Wacker Dr., Suite 1925
Chicago, Illinois 60606
Voice: (312) 561-4040
Fax: (312) 929-0309
Email: mdebofsky@debofsky.com
      Case: 1:20-cv-07519 Document #: 17 Filed: 06/11/21 Page 2 of 2 PageID #:119




                                 CERTIFICATE OF SERVICE

TO:     All counsel of record


        The undersigned attorney hereby certifies that on June 12, 2021, he electronically filed the

foregoing Motion for Entry of Judgment Pursuant to Fed. R. Civ. P. 52 with the Clerk of the Court

using the CMF/ECF filing system, which sent notice of such filing to all counsel of record.


                                                             /s/ Mark D. DeBofsky
                                                             ___________________________
                                                             Mark D. DeBofsky
                                                             Attorneys for Plaintiff


Mark D. DeBofsky
DeBofsky Sherman Casciari Reynolds, P.C.
150 N. Wacker Dr., Suite 1925
Chicago, Illinois 60606
Voice: (312) 561-4040
Fax: (312) 929-0309
Email: mdebofsky@debofsky.com
